FILED
                            NOT FOR PUBLICATION                             OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10634

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00048-JCM

  v.
                                                 MEMORANDUM *
FRANCISCO FLORES-JORGE, a.k.a.
Paco,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Francisco Flores-Jorge appeals from the district court’s judgment and

challenges the 210-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute more than 50 grams of methamphetamine and four



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counts of distribution of a controlled substance, in violation of 21 U.S.C. §§ 841

and 846. We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand

for resentencing.

      Flores-Jorge contends that the district court erred by applying a two-level

leadership enhancement under U.S.S.G. § 3B1.1(c). In light of the government’s

concession that there is insufficient evidence to support the role enhancement, we

vacate and remand for resentencing. Upon remand, the district court shall

recalculate the Guidelines range without the two-level enhancement and resentence

Flores-Jorge.

      We decline to reassign this case to a different district judge on remand.

“Absent proof of personal bias on the part of the district judge, remand to a

different judge is proper only under unusual circumstances.” United States v.

Reyes, 313 F.3d 1152, 1159 (9th Cir. 2002). We find no basis in the record to

support Flores-Jorge’s contention that Judge Mahan is biased against him, and the

circumstances do not otherwise warrant reassignment. See id.

      In light of our decision, we do not reach the question of whether Flores-

Jorge’s sentence is substantively reasonable.

      Flores-Jorge’s motion to extend time to file his reply brief is granted. The

Clerk shall file the reply brief received on August 30, 2013.

      VACATED and REMANDED for resentencing.


                                          2                                     12-10634